UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2330


B. K. CRUEY, PC; BILLY K. CRUEY,

                Plaintiffs – Appellants,

          v.

R. J. KIRBY, Individually, and as Deputy Sheriff, and as
agent for J. T. Whitt, Sheriff, and Montgomery County,
Virginia; D. L. CONNER, Individually, and as Deputy Sheriff,
and as agent for J. T. Whitt, Sheriff, and Montgomery
County, Virginia; J. T. WHITT, Individually, and as Sheriff,
Montgomery County, Virginia, and as agent for Montgomery
County, Virginia; BRUCE W. NESTER; UNKNOWN SUPERVISORS AND
DEPUTIES, Montgomery County Sheriff's Department; RICKY LEE
EARLY; ERIC NESTER; ROGER DALE NESTER; COUNTY OF MONTGOMERY,
VIRGINIA,

                Defendants – Appellees,

          and

STEPHEN C. HUFF, JR.; ELINOR E. WILLIAMS, as Magistrate and
Agent for the County of Montgomery, Virginia; KAREN SUE
GARNAND, Magistrate and Agent for the County of Montgomery,
Virginia; HOWARD M. GREGORY,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, Chief
District Judge. (7:09-cv-00516-gec)


Submitted:   August 24, 2011                 Decided:   September 8, 2011
Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Billy K. Cruey, B. K. CRUEY, PC, Shawsville, Virginia, for
Appellants.   Jim H. Guynn, Jr., GUYNN, MEMMER & DILLON, P.C.,
Salem, Virginia; Matthew E. Kelley, FRITH, ANDERSON & PEAKE, PC,
Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Billy      K.    Cruey       and    the   law      firm       B. K.     Cruey,   PC,

appeal     the      district            court’s       orders         dismissing        certain

Defendants,      granting          summary       judgment       to        other     Defendants,

denying injunctive relief to Cruey, and declining to exercise

supplemental jurisdiction over state-law claims in Cruey and the

law firm’s 42 U.S.C. § 1983 (2006) civil rights action.                                       On

appeal, Appellants question whether the district court erred in

dismissing their § 1983 claims as to certain Defendants, denying

injunctive       relief,        and      refusing         to    exercise          supplemental

jurisdiction over certain of the state-law claims.                                    However,

because Appellants fail to support their claims in accordance

with     Fed.    R.      App.      P.      28(a)(9)(A)          (“[T]he           [appellant’s]

argument . . . must           contain . . . appellant’s                    contentions       and

the    reasons   for     them,      with       citations       to    the    authorities      and

parts of the record on which the appellant relies.”), we deem

the claims waived.              Wahi v. Charleston Area Med. Ctr., Inc.,

562 F.3d 599, 607 (4th Cir. 2009); Edwards v. City of Goldsboro,

178 F.3d 231, 241 n.6 (4th Cir. 1999).

            Accordingly,           we    affirm     the    district         court’s    orders.

We    dispense    with      oral      argument      because         the    facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                                       AFFIRMED

                                                3